Citation Nr: 1044973	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease 
with congestive heart failure, claimed as secondary to 
hypertension.

3.  Entitlement to service connection for impotence, claimed as 
secondary to diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for leukemia, including as 
secondary to herbicide exposure.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver condition 
claimed as hepatitis A.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis of both 
hips.

9.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2009, 
the Veteran testified at a travel board hearing before the 
undersigned Acting Veterans Law Judge.

As to the appeals for service connection for diabetes mellitus, 
leukemia, arthritis of the hips, bronchitis, and a liver 
condition, the Board notes that these claims were previously 
denied in an unappealed July 2004 rating decision.  Regardless of 
the determination reached by the RO during the instant appeal, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Therefore, regardless of the manner in which the RO characterized 
these issues, the initial question before the Board is whether 
new and material evidence has been presented.

The claims for an increased rating for bilateral hearing loss, 
for service connection for hypertension, coronary artery disease, 
and impotence, and whether new and material evidence has been 
submitted to reopen claims for service connection for diabetes 
mellitus, leukemia, bronchitis, and osteoarthritis of both hips 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
present appeal, the Board received notification from the Veteran 
that he wished to withdraw his Substantive Appeal as to the issue 
of whether new and material evidence has been submitted to reopen 
a previously denied claim for service connection for a liver 
condition.  


CONCLUSION OF LAW

As to the issue of whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for a liver condition, the criteria for withdrawal of 
a Substantive Appeal by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawn Claim

The issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a liver condition 
was developed for appellate consideration.  However, in March 
2009, the Veteran notified the Board of his desire to withdraw 
the appeal with regard to that issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  As the Veteran has withdrawn his appeal 
regarding the application to reopen a claim for service 
connection for a liver condition, claimed as hepatitis A, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to this issue 
and it is dismissed.

ORDER

The appeal of the RO's denial of an application to reopen a 
previously denied claim for service connection for a liver 
condition, claimed as hepatitis A, is dismissed.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's remaining claims.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  VA will make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining service treatment records and relevant 
VA healthcare records and making reasonable efforts to help the 
Veteran obtain other relevant medical records.  Id.

It appears that some pertinent records are still outstanding.  
The Veteran has  indicated that he is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
complete SSA records are not on file and must be obtained.  See 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

The Veteran testified that he has received treatment at the VA 
Medical Center (VAMC) in Dallas, and by a statement dated in July 
2010, related that some of his recent VA medical records from the 
Dallas VAMC "show that he has Agent Orange."  In this regard, 
the Board notes that "Agent Orange" is not a disability in and 
of itself.  Nonetheless, pertinent ongoing VA medical records 
must be obtained as to the issues on appeal.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).
  
Additional development is also required with regard to the 
Veteran's claims regarding hypertension, diabetes mellitus, 
leukemia, and coronary artery disease, which he contends are 
related to Agent Orange (herbicide) exposure during service in 
the United States during the Vietnam era.  The Veteran alleges 
that he was exposed to Agent Orange at McChord Air Force Base, 
while working on aircraft and equipment, some of which had just 
returned from Vietnam.  He further alleges that there were drums 
of herbicides at McChord Air Force Base.  

The record does not reflect, and the Veteran does not contend, 
that he served in the Republic of Vietnam during the Vietnam era, 
and thus he may not be presumed to have been exposed to an 
herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
However, a veteran may also establish service connection based on 
exposure to Agent Orange with proof of actual direct causation.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not preclude 
direct service connection for other conditions based on exposure 
to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
Brock v. Brown, 10 Vet. App. 155 (1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The 
enumerated diseases which are deemed to be associated with 
herbicide exposure include type II diabetes mellitus, ischemic 
heart disease, and chronic B-cell leukemias, among others.  See 
38 C.F.R. § 3.309(e) (as amended August 31, 2010).

Additional development is necessary to determine whether the 
Veteran was exposed to herbicides or other harmful chemicals at 
McChord Air Force Base.  An electronic mail communication dated 
in January 2008 noted that a list of Department of Defense (DOD) 
herbicide list and test sites was reviewed.  The e-mail noted 
that the DOD list does not show any use, testing or storage of 
herbicides at McChord Air Force Base or nearby Fort Lewis, 
Washington.  The e-mail advised that the claim should be referred 
to the United States Army and Joint Services Records Research 
Center (JSRRC) for any information to corroborate the claimed 
exposure.  A review of the claims file indicates that the RO has 
not requested information from JSRRC regarding the Veteran's 
alleged exposure to Agent Orange at McChord Air Force Base.  Such 
must be done prior to appellate review.

Whenever VA attempts to obtain records from a Federal department 
or agency, the efforts to obtain these records shall continue 
until the records are obtained unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
the records would be futile.  See 38 U.S.C.A § 5103A(b)(3) (West 
2002).  Such has not been done.  On remand, the AMC/RO should 
request information from the JSRRC regarding the Veteran's 
alleged exposure to Agent Orange or other harmful chemicals at 
McChord Air Force Base.  Id.  In this regard, the Board observes 
that the Veteran also claims that some of his disabilities may be 
related to in-service chemical exposure other than Agent Orange.  
In support of this contention, the Veteran submitted a report 
from the Environmental Protection Agency (EPA) regarding 
groundwater contamination at McChord Air Force Base.  

As to the applications to reopen previously denied claims for 
service connection for diabetes mellitus, leukemia, bronchitis, 
and osteoarthritis of both hips, governing law provides that 
nothing in 38 U.S.C.A. § 5103A shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

After attempting to verify the Veteran's claimed chemical 
exposures during service, and obtaining the records identified 
above, the RO/AMC should consider whether a VA examination is 
necessary to adjudicate any of the service connection claims on 
appeal (including any previously denied claims that may be 
reopened).  The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C. § 5103A(d)(1) (West 2002).  An examination or medical 
opinion is required when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service or during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the Secretary to make a 
decision on the claim.  5103A (West 2002); 38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for an increased claim for service-
connected hearing loss, the Veteran's last VA examination for 
hearing loss was in August 2007.  Unfortunately, the VA examiner 
did not comment on the functional effects caused by the Veteran's 
hearing disability, as required by Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  At the hearing, the Veteran testified that his 
hearing loss disability has worsened since the examination and he 
now requires hearing aids.  

In light of the above, the Board finds that another VA 
audiological examination is warranted to determine the current 
level of severity of the service-connected bilateral hearing 
loss, with a description by the examiner of the functional 
effects of this disability.  Id; see also 38 C.F.R. § 4.2; 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1995). 

Finally, the Board notes that VA is required to notify the 
appellant of the information and evidence not of record that is 
necessary to substantiate the claims. See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran 
appropriate notice which addresses his claims 
for secondary service connection (38 C.F.R. 
§ 3.310), pursuant to 38 U.S.C.A.§ 5103(a).

2.  The RO/AMC should obtain from the SSA the 
records pertinent to the Veteran's award of 
SSA disability benefits as well as copies of 
the complete medical records considered in 
conjunction with that determination.  If such 
records are unavailable a notation to that 
effect should be made in the claims file.

3.  The RO/AMC should obtain pertinent VA and 
private medical records that are not already 
on file, and associate them with the claims 
file.  In particular, the RO should attempt 
to obtain VA medical records from the Dallas 
VAMC dated since March 2009.  

4.   The RO/AMC should contact the United 
States Army and Joint Services Records 
Research Center (JSRRC) in order to obtain 
any information that might corroborate the 
Veteran's claimed in-service exposure to 
Agent Orange and/or other hazardous chemicals 
at McChord Air Force Base.  Copies of the 
Veteran's available service treatment records 
and service personnel records showing service 
dates, duties, and units of assignment, as 
well as his contentions regarding exposure to 
hazardous chemicals should be forwarded to 
the JSRRC with the information request.  The 
response from JSRRC should be associated with 
the claims file.

If JSRRC is unable to provide such 
information, they should be asked to identify 
the agency or department that could provide 
such information and the RO should conduct 
follow-up inquiries accordingly.

5.  After completion of the foregoing, the 
RO/AMC should schedule the Veteran for a VA 
audiological examination to determine the 
current level of severity of his service-
connected bilateral hearing loss.  All 
necessary tests should be performed to 
determine the current level of severity of 
hearing loss in each ear.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The examiner is specifically requested to 
fully describe the functional effects caused 
by the Veteran's hearing disability.

The examiner should provide a rationale for 
any opinion provided.

6.  After completion of any other notice or 
development indicated by the state of the 
record (including the possible need for VA 
examination(s) pursuant to McLendon, supra), 
the RO/AMC should readjudicate the claims on 
appeal based on all of the evidence of 
record.  If the claims remain denied, the RO 
should issue a supplemental statement of the 
case and provide the Veteran and his 
representative with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


